department of the treasury internal_revenue_service washington d c contact person id number telephone number of ee go-t 2d date mar sin dear sir or madam this is in response to your ruling_request of date requesting advance approval of your scholarship program program pursuant to sec_4945 of the internal_revenue_code our records show that scholarships will be administered and supervised by citizens’ scholarship foundation of america csfa a publicly supported charity under the terms of the agreement you will make an annual contribution to csfa to fund scholarships to be awarded by csfa to college students majoring in actuarial science receive all applications determine the recipients and amount to be awarded notify the recipients of the award and make payment of the award csfa will prepare management reports summarizing program activity and results employer related scholarships csfa will prepare and furnish application forms the program will not involve sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an individual for travel study sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 an educational_organization described in sec_170 a ii o204 and is to be used for study at it 20002603t based on the information submitted and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your grants to csfa for the awarding of scholarship grants to college students comply with the requirements of sec_4945 expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 program are excludable from the gross_income of recipients subject_to the limitations provided by sec_117 in addition we rule that grants made under the of the code thus such this ruling is conditioned on the understanding that there will be no material_change in the facts upon which its is based it is further conditioned on the premise that no grants will be awarded to foundation managers trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 c b of the code the approval of your grant-making procedures herein constitutes a one-time approval of your system of standards and procedures designed to result in grants which meet the requirements of sec_4945 of the code thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you shall maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this ruling is directed only the organization that requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely youls ws signed few robert c harper jr manager exempt_organizations technical group c205
